United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3363
                                   ___________

Michaelene Wallace,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Alliance National Bank,                 *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 20, 2006
                                Filed: December 28, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Michaelene Wallace appeals the district court’s1 adverse grant of summary
judgment on her claims against her former employer alleging unlawful discrimination
based on her age and the race of her son, in violation of the Age Discrimination in
Employment Act and Title VII. Having carefully reviewed the record, see Jacob-Mua
v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of review), we find
no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.